Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 27, 2017                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  154700                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
                                                                                                          Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 154700
                                                                    COA: 334311
                                                                    Macomb CC: 2015-003013-FH
  GEORGE WASHINGTON,
          Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 23, 2016
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

          VIVIANO, J., did not participate due to a familial relationship with the presiding
  circuit court judge in this case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 27, 2017
           a0619
                                                                               Clerk